 440DECISIONSOF NATIONALLABOR RELATIONS BOARDWade &Sons,Inc.andGeorge W. Lemasters. Case17-CA-5559November 19, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSPursuant to due notice,a hearing was held before me inKansasCity,Kansas, onMay 21, 1973. All parties wereafforded full opportunity to be heard,to present oral andwritten evidence,and to examine and cross-examinewitnesses.The parties waived oral argument.Since thehearing,briefs have beenfiled bythe General Counsel andRespondent.Uponthe entire record,2together with careful observa-tion of the witnesses and consideration of the briefs, Imake the following:On July 13, 1973, Administrative Law JudgeJosephine H. Klein issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Wade & Sons, Inc.,Independence,Missouri, its officers, agents, succes-sors, and assigns, shall take the action set forth in thesaid recommended Order.'In the absence of exceptions thereto, the Administrative Law Judge'sdismissal of the 8(a)(1) allegation is adoptedpro formaDECISIONSTATEMENT OF THE CASEJOSEPHINE H. KLEIN, Administrative Law Judge: Pur-suant to a charge filed on March 16, 1973, by George W.Lemasters against Wade & Sons, Inc., a complaint wasissued on April 30 alleging that on March 14 Respondent,in violation of Section 8(a)(1) of the Act,i "did unlawfullyinterferewith the rights of its employees to determinewhether to execute or reject a collective-bargainingagreement" and on March 15 discriminatorily dischargedLemasters "because [he] had engaged in union and/orother protected, concerted activity," in violation of Section8(a)(3)of the Act. Respondent's answer admitted thejurisdictional allegations and the discharge of Lemasters,but denied the commission of any unfair labor practices.INational Labor Relations Act, as amended (61 Stat. 136, 73 Stat. 519,29 U S C151 et seq.).2The General Counsel's unopposed motion to correct the transcript isgranted.3Although the complaint does not so allege, I also find that theEmployees Bargaining Council (the Council) was a labor organizationFINDINGS OF FACT1.PRELIMINARY FINDINGSThe complaint alleges, the answer admits, and I findthat:A.Respondent,a Missouri corporation,with its placeof business in Independence,Missouri,is engaged in themanufacture and wholesale distribution of automotivereplacement parts. In the course and conduct of itsbusiness,Respondent annually purchases goods andmaterials valued in excess of $50,000 directlyfrom sourcesoutsideMissouri and sells goods valued in excess of$50,000 directly to customers located outside Missouri.Respondent is now and has been at all times materialherein an employer engaged in commerce within themeaning of Section2(2), (6), and (7) of the Act.B.DistrictLodge No.71, International Association ofMachinists&AerospaceWorkers,AFL-CIO(IAM), isnow and has been at all times material herein a labororganization within the meaning of Section2(5) of theAct.3II.THE UNFAIR LABOR PRACTICESA.The FactsLemasters was employed by Respondent in February1969. Sometime in 1971, with Lemasters as the employeecontact, the IAM attempted to organize Respondent'sproduction and maintenance employees. However, thelAM then lost a Board-conducted election. An independ-ent Employees' Bargaining Council was formed sometimein 1972.4 The Council charged no dues or initiation orother fees. It met in the lunchroom at Respondent's plant.Although the Council had no constitution or bylaws, itoperated under an organizational provision calling for anexecutive board which was "to start preliminary actionstoward drawing up of an agreeable contract between themen and" the Company. The terms of the executive boardmembers (i.e. the Council's initial officers) were limited to90 days, ending in October 1972.The first elected officers of the Council were MichaelPrentiss as president and Lemasters as vice president.Prentiss, however, resigned his office during his term andLemasters succeeded to the presidency late in Septemberwithin themeaning ofSection 2(5) of the Act. See below.E. Anthony & Sonsv N.L KB.,163 F.2d 22,27-28 (C A.D.C., 1947)4 In his testimony in this connection, Lemasters was confused andobviouslymistaken as to somedates, referring to 1971 frequently when 1972was meant. and 1972 when 1973 was correct. The dates here set forth arebased on analysis of the pattern of events.207 NLRB No. 75 WADE & SONS, INC.4411972. Lemasters testified that he continued as "president"untilMarch 15, 1973.5 Obviously, at least for the latterportion of this time, he was only "de facto" president.Respondent and the Council engaged in collectivebargaining. Prentiss attended only the first session, afterwhich Lemasters took over as the Council's principalnegotiator. The precise number and dates of the sessionsare not disclosed. However, Lemasters testified, withoutcontradiction, that around four to six sessions were heldwhile he was working as night-shift foreman, a position heheld from around April 3 until December 21, 1972.Itdoes not appear precisely when agreement wasreached on a contract, but the evidence is undisputed thatthe employees ratified the agreement, by a vote of 14 to 9,on February 15, 1973. Charles Wade, Respondent's vicepresident and manager, and David Wade, plant superin-tendent, were present throughout the employees' ballotingon the question of ratification. President EarlWade,David's and Charles' father, later took custody of theballots,which he testified he still had at the time of thehearing. (Hereafter the Respondent's three principals willbe referred to by their first names.)Although the employees voted to accept the agreementnegotiated, no written contract was signed because theCouncil had no elected officers. In the ensuing 3 or 4weeks, one or more of the Wades asked Lemasters onseveral occasions when he intended to have an election ofCouncil officers,who could then sign the contract.Lemasters replied, apparently vaguely or nonchalantly,that he would do so in due course.Around the end of February or the first of March 1973,Lemasters consulted Glenn E. Hunter, an IAM representa-tive,about the IAM's again attempting to organizeRespondent's production and maintenance employees.IAM meetings were then held at Lemasters' home onMarch 2 and 12, when a majority of the employees signedauthorization cards for the IAM. Lemasters advertentlyrefrained from telling the Wades about his current contactand dealings with the IAM. On Wednesday, March 13,Hunt sent Respondent a demand for recognition andbargaining. Respondent received the demand the next day,March 14.On the morning of March 14,6 Charles asked Lemasters,in the work area of the plant, "if we could have the electionof new officers and get the contract signed." Lemasterssaid that he would hold the requested meeting on Friday,March 16. Charles said that was satisfactory and thenproceeded into his office. Shortly thereafter, he reemergedand again went to speak to Lemasters. At this time, Wadesaid that the contract "had to be signed and new officerselected the same day," i.e., March 14. Lemasters thereuponarranged a meeting, which was held at 4 p.m. that day inthe lunchroom at the plant. The employees voted 16 to 3against signing the contract. There was no election ofofficers.5He testified- "Q. How did you become president? A. Well, MikePrentiss resigned, and a couple of the other members told me that I shoulddust go ahead and become president instead of having another election toelect officers."6 The transcript reflects that at one point (p. 22,1. 25) Lemasters said thisconversation took place "in the morning of the 10th." The evidence as awhole, however, shows that March 14 is the correct date.Lemasters thereupon informed Charles Wade "that thepeople decided that they didn't want to sign the contract."According toLemasters'uncontradictedtestimony,Charles said that the employees had not met to sign thecontract but only to elect new officers. David Wade, aforeman, then expressed the opinion that the Council'ssignature to the contract was unnecessary "because it wasalready legal and in effect."The next day, Thursday, March 15, about half an hourbefore quittingtime,Lemasters was called into CharlesWade's office,where he was discharged. Lemasterstestified,without contradiction, that when he asked why hewas being fired, Charles "said that we just couldn't getalong together any longer." Respondent's payroll weekends on Wednesday, with Friday as payday.A Board-conducted election was held on May 7. TheIAM won the election by a vote of 14 to 9, with Lemastersvoting under challenge. The IAM was thereupon certified.It is the General Counsel's position that Lemasters wasdischarged for having instigated the IAM's successfulcampaign. Respondentmaintainsthat Lemasters was firedfor poor work performance. In order to appraise thesecontentions, it is necessary to backtrack and summarizeLemasters' work history with Respondent. He commencedwork for Respondent on February 14, 1969, and, at thetime here involved, was Respondent's most senior employ-ee.?Although he apparently acquired some experience inmany facets of the operations, he worked primarily as ascrewmachine operator. His starting wage does notappear. However, according to Respondent's records, inhis first 3 years he received the followingwageincreases: to$3.15 per hour on April 16, 1971; to $3.23 on July 15, 1971;$3.32 on November 15, 1971; and $3.41 on February 17,1972.On April 3, 1972, Lemasters was made "foreman" onthe night shift, at a wage of $3.80 per hour, which wasincreased to $3.88 on July 6, 1972, and to $4 on October 6,1972,8InNovember 1972, Respondent began to becomedissatisfiedwith the performance of the night shift. Itreceived reports from some employees that Lemasters wasnot exercising responsible supervision and was not proper-ly servicing the machines to keep them in proper operation.Charles and David then visited the plant and watched theoperations. They found that breaks were being extendedconsiderably beyond the allotted times and that employeeswere, in effect, being permitted to clock in falselyto hidethe extended breaks. One evening, apparently late inNovember, Charles found, that the night-shift employees,including Lemasters, were just sitting around talking whenthey should have been working. When so discovered,Lemasters offered to resign. His offer was rejected and,instead, he was reprimanded and warned against futurerecurrences.On December 21, 1972, Lemasters was removed'as night-shift foreman and returned to the dayshift,where he7 It was stipulatedthatLemasters and Prentisswere the only peopleemployed by Respondent on both February 17. 1971, and April 16, 1973,apparently the eligibility dates forthe two elections on thelAM'spetitions.Prentisshad leftRespondent's employ before thepresent hearing.8Lemasterstestifiedthat his final wage rate as night-shift foreman was$4 05 per hour, but this rateisnot shownin an employee "record"introduced by Respondent. This discrepancyis not significant. 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDresumed his former position as operator of the screwmachine. In this job, he worked under the supervision ofDavid. Shortly thereafter he was made a leadman on theday shift. Although Respondent's "record" does not soreflect,Lemasters and Earl testified that he received awage increase as leadman.In this connection,Earl testifiedthat the leadman position "was a more responsible job, sowe gave him more money for it." Earl also testified thatLemasters was given this more responsiblejobbecausehisperformance as a rank-and-file operator was unsatisfacto-ry.Earl's explanation of this apparent anomaly was, inpart,as follows:JUDGE KLEIN: Why was he changed from an operatorto a leadman onthe day shift? THE WITNESS: Well, wejust thought that since he had run the screw machinemore than anything else, it just seemed like in spite ofour efforts to try to do something for him and thecompany that itwasn'tworking out, and he wasn'tgettingthe production out that he should have been.And he had had lots of experience on him. JUDGEKLEIN: So you made him a leadman? THE WITNESS:Yes. JUDGE KLEIN: And that was an increase in pay,was it not? TIE WITNESS: Yes, it was, because werationalized that since he was working on the nightshift and the thing that happened was the irregularities,that we would still see if we couldn't, it was his mostrecent experience.We were going to see if we couldn'tuse that to some advantage in the day time so he couldhave some help also. And so we didn't - it wasconsidered to be a more responsible job. JUDGE KLEIN:But you say you kicked him upstairs, is that whatyou're saying? THE WITNESS: It was a more responsiblejob, so we gave him more money for it. JUDGE KLEIN:Because hiswork was unsatisfactory as an operator?THE WITNESS: Yes. If you take a person out of onecategory and put him in another you have to give himthe appropriate wage rate. We were dust trying to givehim some incentive, I suppose. We tried everything wecould to get him to do a little better.According to Respondent, Lemasters' performance asleadman on the screw machines was unsatisfactory.Respondent introduced into evidence certain parts (pul-leys)as representative of defective parts produced byLemasters. On January 12, 1973, Lemasters was trans-ferred from the screw machines, under David's supervision,to the milling machines, under Charles' supervision. At thetime of this transfer, Charles warned Lemasters that if "hedidn't straighten up" he would be discharged or would"have to find another job." Lemasters testified that hiswage rate was reduced from $3.80 to $3.65. Respondent's"record" does not reflect this reduction.Again Respondent found Lemasters' performance unsa-tisfactory. It introduced into evidence an allegedly repre-sentativepart defectively produced by Lemasters on themilling machine. Around the third week of February 1973,Lemasters was moved to operation of the turret lathe,which Earl testified is considerably simpler and thus easierto operate than the screw machine. On February 22,pursuant to the collective-bargaining agreement with theCouncil, Lemasters' wage rate was reduced to $3.56 perhour.Thatwage rate constituted a 16-cent-per-hourincrease in the basic rate for operators,but Lemasters hadpreviouslybeen paid more than other operators.According to Lemasters,Charles expressed satisfactionwith Lemasters'work on the turret lathe during Lemasters'final weekswith the Company.Indeed,Charles corroborat-ed this fact,testifying that Lemasters"did real well on [theFoster turret lathe] job."However,according to Charles,after a while defective parts began to appear,but none ofthese parts had to be scrapped or reworked. At theconclusion of testimony,Charles testified that Lemasters'rate of production on the screw machines was "average,"but that "he was having a lot of down time." Charlescontinued:"On the turret lathe or on the arbor houses, hehad what I thought was acceptable production."There was some conflict in the testimony of Earl andCharles as to when the decision was made to dischargeLemasters.Both witnesses testified that the possibility ofdischarging Lemasters had been considered and discussedsometime before he was finally fired.However, Earltestified thattheWades "had decided about three or fourdays before [they]discharged him that [they] were going todischarge him."Charles,however,testified that theywarned Lemasters around the middle of February and thefinaldecision"must have been sometime,last of Februaryor first of March."The actual discharge came on March15.In explanation of the precise timing of the finaldischarge,CharlestestifiedthatLemasterswas thenworking on a special order of which immediatedeliverywas required.According to Charles, on Thursday, March15, Lemasters had almost completed that order.Althoughno evidence was presented as to how long it had actuallytaken another employee to finish the work,Charlesindicated that he did not want to retain Lemasters for anadditionalday, duringwhich he might be in a position tostart on another job.Discussion and Conclusions1.Section 8(a)(3)The General Counsel contends that Lemasters wasdischarged, at least in substantial part,because of hisactivity on behalf of the JAM and/or his failure to obtainthe Council's signature to the collective-bargaining agree-ment negotiated with Respondent. Respondent, on theother hand,maintains,as counsel stated at the hearing,that Lemasters"became an incompetent employee, and hewas given chance after chance,and that he was fired forone reason and one reason only, that he was fired for thatincompetence."As previouslyset forth, Lemasters was Respondent'smost senior employee at the time here involved.It alsoappears that Respondent's work force was not particularlymarked by its stability,Lemasters and Prentiss being theonly two employees among approximately 25 working inApril 1973 who had also been employed by Respondent inFebruary1971. Itmust,therefore,be assumed thatLemasters'work performance was at least adequate duringthe first 2 or 3 years, i.e., from September 1969 until April1972, when he was promoted to the position of night shiftforeman.There is no credible evidence that Lemasters had WADE & SONS, INC.443been criticized before April 1972, and Earl conceded thathe considered Lemasters "competent" at the time he wasmade foreman.There is no question, however, that after he waspromoted to the position of night-shift foreman Lemasters'performance became unsatisfactory to Respondent. None-theless, he was kept on and Respondent appears to havemade rather extraordinary efforts to accommodate Lemas-ters'deficiencies.Earl's explanation of this course ofconduct, as having been dictated by a desire not to wastethe "investment" in the employee's long training, wasconfused and unpersuasive. For example, at one point,when asked why Lemasters had not been discharged backin 1972, Earl said:In a position like I have you have to disregard yourpersonal feelings and do what's best for your corpora-tion,andwe thought that's what we were doing becausewe had time and money and training with him and wethought we would try to salvage it.However, since there was other evidence that Lemastersand the Wades had been on very friendly terms, it isdifficult to understand why the corporate interest inretaining an incompetent employee would require "disre-gard [of] personal feelings." If, as Respondent alsomaintained, Lemasters' deficiencies were costly, in causingexcessive scrap or reworking of parts, it is not clear what"personal feelings" were "disregarded" in deciding not todischarge him long before March 15, 1973.The explanation for Respondent's conduct must befound by inference from other facts. After the IAM hadlost an election in 1971, Respondent voluntarily recognizedthe Council, an independent union, at a time when thererumors of another organizational campaign, apparently byan outside union. Prentiss, the Council's first president,resigned from that office, leaving Lemasters as the actinghead. Lemasters was the Council's chief spokesman andrepresentative in the negotiations which led to an agree-ment acceptable to Respondent. During most of thenegotiations, Lemasters was serving as night-shift foreman,a position which he was permitted to hold for some 2months after Respondent had become dissatisfied with hisperformance.Respondent had even rejected Lemasters'attempt to quit when found in dereliction.During the, weeks that followed employee ratification ofthe Council agreement, Respondent asked Lemasters whenhe would hold a Council, meeting for the election ofofficers to execute a written contract. But it was not untilMarch 14 that Respondent changed its "inquiries" to ademand for that action. This change coincided very closelywith the IAM's successful organization.Earl, testified that, after having finally decided todischargeLemasters a few days earlier, Respondentwanted Lemasters to have the contract finalized before heleft. Significantly, however, when Lemasters said he wouldhave, themeeting held on Friday, March 16, Charlesinitially expressed his satisfaction. Itmust therefore beinferred that, at least on the morning of Wednesday,March 14, Respondent did not intend to dischargeLemasters that week.There is no direct evidence as to what motivated Charles'subsequent reversal of position and demand that themeeting be held on March 14. However, the record doesestablish that the IAM demand for recognition was mailedfrom KansasCityon March 13 and received in nearbyIndependence on March 14. Presumably it was received byRespondent in the morning mail. Between the time Charlesexpressed satisfaction with an election to be held on March16 and his subsequent insistence that the meeting be heldon March 14, he had visited his office. If one is to see anyrational pattern,he must infer that Charles learned of theUnion's demand during that visit. There is no apparentalternative explanation for his rapid change of heart.As Respondent maintains,there is no direct evidencethat it knew of Lemasters' responsibility for the IAM'ssuccessful campaign.However,knowledge can be inferredfrom circumstantial evidence,including such matters as thetiming of the discharge and the relative smallness of theplant.Famet— Inc.,202 NLRB 409, and cases cited.Respondent knew that Lemasters, as president of theCouncil, was a leader among the employees. Presumablyhe would have known of any renewed activity by the IAM,particularly since he had been responsible for its first,unsuccessful campaign. It is reasonable to assume that, hadLemasters remained loyal to the Council, he would havetaken some action earlier,such as having the Councilcontract signed or at least informing Respondent of thepotential threat thereto.Respondent would have beentotally naif if it had not immediately become suspicious ofLemasters when the IAM demand was made and Lemas-ters then informed Respondent that the employees hadvoted not to ratify the Council agreement. This suspicionwould be heightened by the fact that, according toRespondent,Lemasterswas the only employee whocomplained about the wage rates in the Council agreement.Under that contract, which Respondent put into effectshortlyafterFebruary 15, Lemasters,Respondent'shighest paid employee, received a wage decrease, whereasthe other employees received an increase of 16 cents perhour.The abruptness of the discharge, I day after the end of apay periodand beforeLemastershad finishedthe job forwhichRespondentmaintains he was being kept on,suggests a motive other than chronic dissatisfaction withLemasters' performance. The abruptness and timing of thedischargeare strong evidence of improper motive.N. L. R. B. v. Montgomery Ward & Co., Inc.,242 F.2d 497,502 (C.A. 2, 1957), cert. denied 355 U.S. 829 (1957);N. L. R. B. v. Mid State Sportswear, Inc.,412 F.2d 537, 539(C.A. 5, 1959);McGraw-Edison Co. v. NL.R.B.,419 F.2d67,75 (C.A. 8, 1969). The self-serving testimony of Respon-dent's representatives concerning their motivation is notconclusive.Shattuck Denn Mining Corp. v. N.L.RB., 362F.2d 466 (C.A. 9, 1966).AlthoughRespondent had not in the past been diffidentabout complaining about Lemasters' performance, theevidence is undisputed that,, when Lemasters asked why hewas being discharged on March 15, Charles replied onlythat they "couldn't get along together any longer." There isno evidence that Charles cited Lemasters' poor work as thereason for his discharge.The day after,the discharge employee Larry Duttonasked David why Lemasters had been fired. At first David 444DECISIONSOF NATIONALLABOR RELATIONS BOARDsaid he was not in a position to say. However, later thatday David showed Dutton two types of parts whichLemasters had allegedly fabricated defectively. These,according to David, were the reason for the discharge.However, as previously noted, these parts had been madesome time in the past and Lemasters' recent productionhad been satisfactory. David's delay in giving Dutton anexplanation strongly suggests that Respondent was at thatpoint, after the fact, looking for justifying evidence. If, asEarl and Charles testified, all three Wades had previouslyconcurred in a final decision to fire Lemasters, one wouldexpect David to have revealed the reason upon Dutton'sinitial inquiry. That Respondent was seeking justificationafter the fact is further indicated by Dutton's additionaltestimony that in preparation for the present trial Respon-dent's counsel asked Dutton if he knew of "any justreason" why, had he been the employer, he "would havefired" Lemasters.Respondent had counted on Lemasters to have theCouncil agreement signed. Obviously Respondent wouldbe disappointed and displeased by the arrival of the IAMon the scene and the employees' vote to repudiate theCouncil agreement.Employee Dennis Differing testified that on or aboutMay 16, 1973, after having been reprimanded for talkingduring working hours, he "asked David Wade if [David]had anything against" Differing. David replied: "Youknow why we've got it against you and 14 others in thisshop. You all brought it on yourselves." David's statementobviously referred to the Board-conducted election of May7, 1973, which the IAM won by a vote of 14 to 9, withLemasters' ballot, presumably in favor of the IAM, beingchallenged.It is understandable, that Respondent would considerLemasters guilty of unpardonable duplicity. As said inRespondent's brief, knowledge or surmise that Lemastershad led the IAM campaign "could only lead to theconclusion thatMr. Lemasters engaged in bad faithbargaining misleading the employer as to his representa-tional capacity." But Lemasters' lack of candor withRespondent does not deprive him and the other employeesof their statutory right to choose their own bargainingagent, free of employer interference. Respondent hadavailable legal means to resist the lAM if it believed thattheCouncil agreement had been properly negotiated. Itcould not, however, take matters in its own hands byretaliating against Lemasters for his alleged "misrepresen-tation" and duplicity.On all the evidence, I find and conclude that theimmediate motivation for Lemasters' discharge was Res-pondent's shock and displeasure on learning of the IAMrepresentation and consequent frustration of the Councilagreement. That Respondent also had justifiable groundsfor discharging Lemasters because of his unsatisfactoryperformance does not preclude a finding that the dischargewas violative of Section 8(a)(3).N.L.R.B. v. Yale Manufac-turing Company,356 F.2d 69, 74 (C.A. 1, 1966). A dischargeis violative of the Act whenever the employee's union orother protected activities are "a contributing factor" in thedecision.N.L.R.B. v. National Food Stores, Inc., 332F.2d249, 252 (C.A. 7, 1964);N.L.R.B. v. Tom Wood Pontiac,Inc.,447 F.2d 383, 386 (C.A. 7, 1971).Indeed,Respon-dent's long-suffering indulgence of Lemasters'delinquen-cies tends to reinforce the inference that the immediate anddominant reason for the abrupt discharge was Lemasters'union activities.Accordingly,on all the evidence,including carefulobservation of the demeanor of the witnesses,I find that,as alleged in the complaint,Respondent discriminatorilydischarged Lemasters in violation of Section 8(a)(3) and (1)of the Act.2.Section 8(a)(1)The complaint alleges that on March 14, 1973, Respon-dent "did unlawfully interfere with the rights of itsemployees to determine whether to execute or reject acollective-bargaining agreement." But the fact is that theemployees had accepted the agreement on or aboutFebruary 15. Thus, on March 14 there was no questionconcerning ratification; the matterat issuewas the electionof officers to sign a written contract.If the contract negotiated by the Council and Respon-dent and "ratified" by vote of the employees on or aboutFebruary 15, 1973, was valid, Respondent was statutorilyentitled to request that it be reduced to writing and signedby the Council. Section 8(b)(2) and (d) of the Act. IfRespondent had an absolute right to a signed writtencontract, it cannot reasonably be said that it violated thelaw by asking the Council's representative to take thenecessary preliminary formal step. Such request did notconstitute the type of gratuitous intermeddling present inNorth American Rockwell Corporation,191NLRB 833,cited by the General Counsel.The record evidence, however,castsdoubt on thevalidity of the Council agreement. During most of thecontract negotiations, Lemasters was serving as night-shift"foreman" while he was serving as the Council's spokes-man and negotiator. Although Respondent apparentlysought at the hearing to establish that Lemasters' positionwas not "supervisory" within the statutory definition, itdoes not expressly so contend in its brief.In any event, the record evidence clearly establishesLemasters' supervisory status while working on the nightshift.The evidence establishes that he was consultedconcerning the hiring of new employees for the night shiftand generally interviewed' applicants for such positions. Hefired, or at least effectively recommended the discharge of,two employees. There was specific evidence that heconsulted Charles on one of these two discharges and wasinstructed to take whatever action he felt was proper.He was the top-ranking person on the night shift, with notop-echelonmanagement representative present. Thus itwas he who took responsibility for such personnel actionsas excusing employee absences. Although he reported toCharles concerning all major facets of the night-shiftoperations, such reports appear to have been purelyinformational, given after the facts. There is no evidencethat he was required to or did receive advance orders orpermission to take necessary specific action.Respondent's evidence itself discloses the high degree ofresponsibility conferred on Lemasters. He was relieved ofthe job because he was deemed insufficiently "responsible" WADE & SONS, INC.445inconductingtheoperation and maintaining properdiscipline.Charles testifiedthat Lemasters'function on thenight shift was "to seethat peoplewereputting out qualitymaterial and to assist in making adjustments on ma-chines."Charles then proceededto testifythat it wasgenerally difficult "to get people to workthat night shift"and therefore there were several inexperienced employees"that should havebeen supervisedclosely."It thusclearlyappears that Respondent assignedtruly supervisory re-sponsibilityand duties to Lemasters on the night shift, asdistinguished from the more routine responsibilities helaterhad on the day shiftunder David'ssupervision.Additionally,it is undisputedthat Charles and Davidwere present atthe February 15, 1973,meeting at whichthe employees votedon ratificationof the Councilcontract.Earl furthermanifested his interest in this actionby requestingand receiving the ballots.EitherLemasters' supervisorystatusortheWades'involvement in the employees'ratification vote is sufficientto invalidatethe Councilagreement as violative of Section8(a)(2).Mon RiverTowing, Inc. v. N.LR.B., 241F.2d 1(C.A. 3).The problemis that neither the charge nor the complaintin the present case alleges a violation of Section8(a)(2).Atthe hearing,theGeneral Counsel madeclear that theabsence of an 8(a)(2) allegation from the complaint wasadvertent,based on the factsthatthe Council was nowdefunct and the JAM had beencertified.The complaintwas entirelysilent as to the existenceof the Council and itscollective-bargaining agreement.Evidence of these factswas admitted,overRespondent'sobjection, as "background," on theGeneral Counsel'sstatementthat "the evidenceof domination and assistanceof the company union bythis respondent has materialbearing upon the respondent'smotivationfor thedischargeof Lemasters."In this posture ofthe proceedings,I should not be atliberty to recommend an order remedyinga violation ofSection8(a)(2).Cf.Western CommercialTransport, Inc.,201 NLRB 17. To holdthat Respondent couldnot lawfullyrequest that Lemasters havethe contractsignedwould hetantamount to invalidating the agreementfor violation ofSection 8(a)(2). Accordingly,whilethe evidenceadmittedas relevantto theSection 8(a)(3), allegation establishes anunallegedviolationof Section8(a)(2), I cannot find theindependent violation of Section 8(a)(1) alleged in thecomplaint.CONCLUSIONS OF LAW1.By discharging George W. Lemasters on March 15,1973, and failing and refusing to reinstate him thereafter,Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(3) and (1) ofthe Act.2.Ithas not been established that Respondent hasengagedin any other unfair labor practices cognizable inthis proceeding.THE REMEDYHavingfound thatRespondent discriminatorily dis-chargedGeorgeW. Lemasters in violation of Section8(a)(3) and(1)of theAct, Ishall recommendthat it berequiredto offerhim full and immediate reinstatementwith backpay,to be computed in the manner established inF.W.Woolworth Company,90 NLRB 289,together withinterest at 6 percent per annum in accordancewith IsisPlumbing& Heating Co.,138 NLRB 716. Inaddition, Ishall recommenda cease-and-desist and notice-postingorder in the customary form.Upon theforegoing findings of fact, conclusions of law,and the entirerecord,and pursuant to Section 10(c) of theAct, I herebyissue the following recommended:ORDERSRespondent,Wade &Sons, Inc., Independence,Mis-souri,itsofficers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Discouraging membership in DistrictLodge No. 71,InternationalAssociation ofMachinists&AerospaceWorkers, AFL-CIO, by discharging any employee or bydiscriminating in any other manner in regard to hire andtenure of employment or any term or condition ofemployment.(b) In any like or related manner interfering with,restraining,or coercing employees in the exercise of theright to self-organization,to form or join labor organiza-tions, and to engage in any other concerted activity for thepurpose of collective bargaining or other mutual aid andprotection,or to refrain from any or all such activities(except to the extent that such right may be affected by anagreement requiring membership in a labor organization asa condition of employment,as authorized in Section8(a)(3) of the Act).2.Take thefollowing affirmative action, which it isfound will effectuate the policies of the Act:(a)OfferGeorgeW. Lemasters immediate and fullreinstatement to his former job, or, if that position is nolonger in existence,to a substantially equivalent position,without prejudice to his seniority or other rights andprivileges,and make him whole for any loss of earnings hemay have suffered by reason of the discrimination againsthim, in the manner set forth in "The Remedy" section ofthis Decision.(b) Preserve and, upon request,make available to theBoard or its agents,for examination and copying, allpayroll records,social security payment records, timecards,personnel records, reports, and all other records necessaryto analyze and compute the amount of backpay due underthe terms of this Order.9 In the event no exceptions are filed, asprovided by Sec. 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommendedOrder hereinshall, as provided in Sec.102.48 of theRules and Regulations,be adopted by the Board and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes 446DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c) Post at its plant in Independence, Missouri, copies ofthe attached notice marked "Appendix." 10 Copies of saidnotice, on forms provided by the Regional Director forRegion 17, after being duly signed by Respondent'sauthorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all placeswhere notices to employees arecustomarily posted. Reasonable steps shall be taken toinsure that said notices are not altered, defaced, or coveredby any other material.(d)Notify the Regional Director for Region 17, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and ithereby is, dismissed insofar as it alleges unfair laborpractices other than those specifically found.10 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National LaborRelations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."To form, join or help unionsTo bargain as a group through a representativeof their own choosingTo act together for collective bargaining orother mutual aid or protectionTo refuse to doanyor all of these things.WE WILL NOT do anything that interferes with theserights.We assure all of our employees that WE WILL NOTdiscouragemembership in District Lodge No. 71;InternationalAssociation of Machinists & AerospaceWorkers, AFL-CIO, or any other labor organization,by discharging any employee or discriminating in anyother manner in regard to hire and tenure of employ-ment or any term or condition of employment.WE WILL offer George Lemasters full reinstatementand WE WILL compensate him, with interest, for anyloss of earnings suffered by him as a result of ourhaving discharged him on March 15, 1973.WADE & SONS, INC.(Employer)APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which all parties had the opportunity topresent their evidence, it has been found that we violatedthe law and we have been ordered to post this notice aboutwhat we are committed to do.The National Labor Relations Act gives all employeesthese rights:DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of positing and must not be altered, defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, 616-Two Gateway Center,Fourth At State, Kansas City, Kansas 64101, Telephone816-374-4518.